                             Case 1:18-cv-11386-VSB Document 93
                                                             91 Filed 08/07/20
                                                                      08/05/20 Page 1 of 2

                                                           LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                            PATENT, COPYRIGHT AND TRADEMARK MATTERS                                NAOKO OHASHI *
BRUCE H. BERNSTEIN                                                                                                  HARRY J. GWINNELL◊
JAMES L. ROWLAND
                                                     1950 ROLAND CLARKE PLACE                                       JEFFREY H. HANDELSMAN *
ARNOLD TURK                                            RESTON, VA 20191 -1411                                       KENNETH H. SALEN ◊
MICHAEL J. FINK                                                                                                     SOK K. HONG ◊
STEPHEN M. ROYLANCE ◊                                   TEL: (703) 716 -1191                                        TAI KONDO
ROBERT W. MUELLER
                                                        FAX: (703) 716 -1180                                        JEFFREY R. BOUSQUET ◊
WILLIAM E. LYDDANE                                                                                                  GARY M. JACOBS ◊
WILLIAM S. BOSHNICK *                              EMAIL: gbpatent@gbpatent.com                                     WILLIAM PIEPRZ ◊
PAUL A. BRAIER, Ph.D.                                                                                               JAMES A. GROMADA
P. BRANKO PEJIC *                                        www.gbpatent.com                                           SHAWN A. HAMIDINIA, Ph.D.
JOHN PRETA *
                                                                                                                    ALI M. IMAM *
DANIEL B. MOON
                                                                                                                    CHAD E. GORKA
BRUCE H. STONER, JR. ◊
                                                                                                                    CHUONG T. NGUYEN *
ENOCH PEAVEY
                                                                                                                    JAMES A. DONEGAN
SEAN C. MYERS-PAYNE, Ph.D.
JONATHAN R. MILLER *                                                                                                    _________
STEVEN B. POLLICOFF *
BARRY I. HOLLANDER ◊                                                                                            *   * ADMITTED TO A BAR
GARY V. HARKCOM *◊                                                                                                     OTHER THAN VA
                                                                                                                      REGISTERED PATENT AGENT
JAMES P. BONNAMY
JILL M. BROWNING
                                                                                                                    ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.                                 August 5, 2020

            VIA ECF and E-Mail

            The Honorable Vernon S. Broderick                                                8/7/2020
            United States District Court
            for the Southern District of New York                              The filing at Document 92 shall remain visible only to the
            Thurgood Marshall United States Courthouse                         selected parties.
            40 Foley Square, Room 415
            New York, New York 10007


                                 Re:   Spectrum Dynamics Medical Limited v. General Electric Company, et al.,
                                       Civil Action No. 18-cv-11386 (VSB)


            Dear Judge Broderick:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule 5.B of your
            Honor’s Individual Rules & Practices in Civil Cases to respectfully request permission to file
            Plaintiff’s Reply and Counterclaims to the Answer, Affirmative Defenses, and Amended
            Counterclaims of Defendants under seal and in redacted form.

                    Plaintiff respectfully requests a few minor redactions of limited nature affecting only
            paragraph 18 (in the section pertaining to the Answer) and paragraphs 35, 99, 131, 139, and 140
            as well as the corresponding images (in the section pertaining to the Counterclaims) of Plaintiff’s
            Reply and Counterclaims. Plaintiff’s requested redactions consist of references to and
            descriptions of Plaintiff’s trade secrets, and are consistent with its redactions in its previous
            pleadings, including its First Amended Complaint [D.I. 37].

                    Plaintiff’s counsel has conferred with Defendants’ counsel who does not object to the
            instant request.



            {J734902 04426897.DOCX}
           Case 1:18-cv-11386-VSB Document 93
                                           91 Filed 08/07/20
                                                    08/05/20 Page 2 of 2


The Honorable Vernon S. Broderick           August 5, 2020                               Page -2-

        Plaintiff’s proposed redactions are highlighted in yellow in the enclosed copy of
Plaintiff’s Reply and Counterclaims to the Answer, Affirmative Defenses, and Amended
Counterclaims of Defendants.

        For the aforementioned reasons, Plaintiff respectfully requests permission from this Court
to file its Reply and Counterclaims to the Answer, Affirmative Defenses, and Amended
Counterclaims of Defendants under seal and in redacted form.


                                                    Respectfully submitted,

                                                    /s/ Neil F. Greenblum

                                                    Neil F. Greenblum

cc:     All counsel of record (via email and ECF)




{J734902 04426897.DOCX}
